                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                           TYLER DIVISION

ALPHONSE HARRIS                                     §

VS.                                                 §              CIVIL ACTION NO. 6:18cv547

BRYAN COLLIER, ET AL.                               §

                                       ORDER OF DISMISSAL

        Plaintiff Alphonse Harris, previously an inmate confined in the Texas prison system,

proceeding pro se, filed the above-styled and numbered civil rights lawsuit pursuant to 42 U.S.C. §

1983. The complaint was referred to United States Magistrate Judge John D. Love, who issued a Report

and Recommendation (Dkt. #6) concluding that the lawsuit should be dismissed for want of

prosecution and failure to obey an order. As of today, Mr. Harris has neither responded nor complied

with the order. The case should thus be dismissed for want of prosecution and failure to obey an order.

        The Report of the Magistrate Judge, which contains his proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and no

objections being raised by Mr. Harris to the Report, the court is of the opinion that the findings and

conclusions of the Magistrate Judge are correct. It is therefore

        ORDERED that the complaint is DISMISSED without prejudice for want of prosecution and

failure to obey an order of the court. Fed. R. Civ. P. 41(b); Rule 41, Local Rules for the Eastern District

of Texas. All motions not previously ruled on are DENIED.

        SIGNED this the 4 day of January, 2019.




                                         ____________________________
                                         Thad Heartfield
                                         United States District Judge
